Motion, insofar as it seeks leave to appeal from the August 2012 Appellate Division order, dismissed upon the ground that it does not lie, appellant having previously moved in the Court of Appeals for leave to appeal (21 NY3d 898 [2013]) from the same Appellate Division order (see Selinger v Selinger, 90 NY2d 842 [1997]); motion for leave to appeal otherwise dismissed upon the ground that the other orders sought to be appealed from do not finally determine the action within the meaning of the Constitution. Motion for poor person relief dismissed as academic.